By the Court, Niles, J.:
The nonsuit as to defendant Gentry was properly granted. It is not claimed that the property came into his possession unlawfully. A demand upon him and a refusal to deliver was averred in the complaint and denied by the answer. No demand whatever was shown.
As to the order dismissing the action as against the defendant Lena Bobson, it appears from the transcript before us to have been made at the instance of the plaintiff. But conceding this to have been a clerical error merely, we see no reasons for disturbing the judgment of the Court.
There is no bill of exceptions upon the appeal from the order. The notice of motion to dismiss made by counsel for Lena Bobson forms no part of the record. The order itself does not disclose the grounds upon which it was granted. We must presume that it was made for reasons satisfactory to the Court below and sufficient in law.
Judgment and orders affirmed.
Mr. Justice Bhodes did not express any opinion.